          Case 1:18-cv-07974-AJN Document 5 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       8/23/21

  Ming Quang Pham,

                         Petitioner,
                                                                               18-cv-7974 (AJN)
                 –v–
                                                                                    ORDER
  United States of America,

                         Respondent.



ALISON J. NATHAN, District Judge:

       On August 21, 2018, Petitioner filed a motion to vacate his sentence under 28 U.S.C.

§ 2255, challenging his conviction under Count Five of the Indictment. Dkt. No. 1. This Court

on September 24, 2020, vacated Petitioner’s guilty plea to Count Five, as well as to two other

counts in the Indictment, and nullified the plea agreement. United States v. Pham, 12-CR-423,

Dkt. No. 191. The Government filed a Superseding Indictment on April 8, 2021. United States

v. Pham, 12-CR-423, Dkt. No. 202. The Court therefore DENIES Petitioner’s motion as moot.

The Court respectfully asks the Clerk of Court to close the case.


       SO ORDERED.

Dated: August 23, 2021                     __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge
